Citation Nr: 0609569	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for shortening of the 
left lower extremity. 

2.	Entitlement to service connection for a heart murmur 
(also claimed as heart attack).
3.	Entitlement to service connection for varicose veins of 
the left leg. 

4.	Entitlement to service connection for ringing in the 
ears (tinnitus).

5.	Entitlement to service connection for frozen feet. 

6.	Entitlement to service connection for a left shoulder 
disorder. 

7.	Entitlement to service connection for a gunshot wound to 
the left foot with a scar.

8.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946 and claimed currently unverified active service from 
1950 to 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in February 2005.  

The issues of entitlement to service connection for ringing 
in the ears (tinnitus), frozen feet, a left shoulder 
disorder, PTSD, and a gunshot wound to the left foot with a 
scar, are remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  At the time of his February 2005 hearing, the veteran 
stated that he wished to withdraw the issue of entitlement to 
service connection for shortening of the left lower 
extremity.  

2.  A heart disorder, to include a heart murmur or residuals 
of a heart attack, was not present during service or for many 
years thereafter and there has been no competent medical 
evidence submitted relating any current heart disorder, to 
include a heart murmur or residuals of a heart attack, to the 
veteran's period of service.

3.  The objective and competent medical evidence of record 
demonstrates that any current varicose veins are not of 
service origin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of entitlement to 
service connection for shortening of the left lower extremity 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  A heart disorder, to include cardiovascular disease, a 
heart murmur, or residuals of a heart attack, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Varicose veins were not incurred in or aggravated by 
service nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Shortening of Left Lower Extremity

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
February 2005 hearing before the undersigned Acting Veterans 
Law Judge, withdrew his appeal as to the issue of service 
connection for shortening of the left lower extremity.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


II. Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the claims of service connection for a heart 
disorder, to include a heart murmur and residuals of a heart 
attack, and varicose veins, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Discussions in the April 2003 rating determination, the 
October 2003 statement of the case (SOC), the January 2004 
supplemental statement of the case (SSOC), and the November 
2002 and October 2003 VCAA letters, informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the statement of the 
case, the supplemental statement of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The October 2003 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA required notice should generally be provided prior to 
the initial denial.  The Court subsequently held that a 
claimant would generally not be prejudiced by delayed notice.  
Here, there is no evidence or contention that the veteran was 
prejudiced by the delayed notice.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  All such notices provided by VA must be read 
in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  Id. 
at 125.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available VA, and private treatment records 
have been obtained.  As to the necessity for an examination, 
the Board notes that the evidence before the Secretary does 
not, taking into account all information and lay or medical 
evidence (including statements of the claimant), indicate 
that a heart disorder, to include residuals of a heart attack 
and a heart murmur, or varicose veins, may be associated with 
the veteran's active military service.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.



III. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Board notes that the veteran's service medical records 
are missing and presumed to have been destroyed in an 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  If service medical records are presumed 
missing, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As noted above, in light of the veteran's missing service 
medical records, judicial case law increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  It is 
indeed unfortunate that the veteran's service medical records 
are unavailable.  However, a grant of service connection 
requires an etiological link between the claimed in-service 
injury and the currently claimed disability.

A. Heart Murmur, to Include Residuals of a Heart Attack

The Board notes that the available treatment records reveal 
no complaints or findings of a heart murmur or residuals of a 
heart attack.  In a June 2002 VA treatment record it was 
noted that the veteran had a past medical history of "heart 
valve" disease by history.  

At the time of his February 2005 hearing, the veteran 
testified that he was never diagnosed as having a heart 
problem in service.  He noted that he was diagnosed as having 
a heart murmur after his period of service.  The veteran 
stated that he had a bad heart valve which he cured himself.  

Having reviewed the record, the Board finds that the 
preponderance of the objective and probative medical evidence 
record is against the claim for service connection for heart 
murmur and/or residuals of a heart attack. 

While the veteran has expressed his belief that he had a 
heart attack as a result of his period of service and/or he 
had a heart murmur which was related to service, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Moreover, the veteran himself 
testified that he was not found to have any heart problems 
during his period of service and that he had a heart murmur 
diagnosed subsequent to service.  Furthermore, while the 
veteran was noted to have "heart valve" disease by history 
at the time of a June 2002 outpatient visit, there was no 
actual diagnosis of heart disease or a heart disorder made at 
that time or in any prior or subsequent treatment records.  
See e.g., Degmetich v. Brown, 104 F. 3d 1328 (1997) (The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As well, there has 
been no competent medical evidence submitted relating any 
current heart disorder, to include a heart murmur or 
residuals of a heart attack, to the veteran's period of 
service. 

The preponderance of the objective medical evidence of record 
is against the veteran's claim for service connection a heart 
disorder, to include a heart murmur or residuals of a heart 
attack, and there is no doubt to be resolved.  

B. Varicose Veins

The Board notes that the available treatment records reveal 
no complaints or findings of varicose veins.  In a May 2002 
VA treatment record, the veteran was noted to have a vascular 
insufficiency and it was indicated that wearing support hose 
helped his situation.  

At the time of his February 2005 hearing, the veteran 
testified that he was found to a have vein in the back of his 
left leg during his period of service from 1950 to 1951.  He 
noted that he was told by the physician that they could strip 
the veins.  The veteran stated that he never received any 
treatment for his varicose veins.  He reported that the veins 
gave him problems when he was on his legs for any lengthy 
period of time. 

Having reviewed the record, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the claim of service connection for varicose veins.

While the veteran has expressed his belief that he had 
varicose veins as a result of his period of service, as noted 
above, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones  7 Vet. App. 134, 137 (1994).  Lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu 
and Heuer, supra.  Additionally, while the veteran was noted 
to have vascular insufficiency, there was no actual diagnosis 
of varicose veins.  See Degmetich, Brammer, Rabideau, supra. 
Furthermore, there has been no competent medical evidence 
submitted relating varicose veins to the veteran's period of 
service. 

The preponderance of the objective medical evidence is 
against the claim for service connection for varicose veins 
and there is no doubt to be resolved.


ORDER

The appeal, as to the issue of service connection for 
shortening of the left lower extremity, is dismissed.

Service connection for a heart murmur, also claimed as a 
heart attack, is denied.  

Service connection for varicose veins is denied.  


REMAND

As noted above, the veteran's service medical records are 
missing and presumed to have been destroyed in the accidental 
fire at the NPRC in 1973.  As such, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. at 367; see also Russo v. 
Brown, supra.

With regard to his claimed tinnitus, the Board notes that the 
veteran has testified as to having developed tinnitus 
following an explosion of several nearby mortar shells during 
his participation in the Battle of the Bulge.  Based upon the 
veteran's statements and testimony, it appears that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) apply.  As 
such, the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
currently diagnosed tinnitus found to be present, and whether 
it is more likely than not related to his period of service.  

As the veteran claims to have injured his left shoulder 
during combat, the provisions of section 1154(b) again apply.  
To date, the veteran has not been afforded a comprehensive VA 
examination to determine the etiology of any currently 
diagnosed left shoulder disorder found to be present.  

The veteran has also reported and testified to having 
sustained a gunshot wound to his left foot when the side arm 
he was cleaning accidentally discharged and injured his left 
foot.  The veteran reported being hospitalized for treatment 
after this incident in England.  

At his February 2005 hearing, the veteran testified to having 
incurred frozen feet while performing guard duty during his 
first period of service.  He noted that the conditions were 
such that he was exposed to inclement weather.  The veteran 
indicated that he attempted to care for his feet as much as 
possible but that he was in a foxhole on numerous occasions 
and exposed to inclement weather and unable to properly care 
for his feet.  
 
VA examination regarding the veteran's claimed foot disorders 
is also warranted.

Too, in a September 2004 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  In a 
February 2005 letter to the veteran, the RO acknowledged 
receipt of his notice of disagreement as to the denial of his 
claim for service connection for PTSD.  However, it does not 
appear that the veteran received a SOC as to his claim.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

As noted, during the pendency of this appeal, Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  As these questions are 
possibly involved in the present appeal, this case must be 
remanded as to these issues for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this case is REMANDED for the following:

1. The RO should issue a statement of the 
case regarding the issue of entitlement 
to service connection for PTSD.  Then, 
if, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal as to this issue, should that 
claim be returned to the Board.

2. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3. The RO should schedule the veteran for 
appropriate VA examination, e.g., ear 
disease, audiology, to determine the 
etiology of any current tinnitus found to 
be present.  The claims folder must be 
made available to the examiner prior to 
examination.  A complete history of the 
claimed disorder should be obtained from 
the veteran, including any post service 
occupational exposure to acoustic trauma.  
All necessary tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
tinnitus is related to the veteran's 
period of service or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability).  A completed rationale for 
all opinions expressed should be 
provided.  The examination report should 
indicate if the examiner reviewed the 
veteran's medical records.  

4.  The RO should schedule the veteran 
for appropriate VA examination to 
determine the etiology of any current 
left shoulder disorder found to be 
present.  The claims folder must be made 
available to the examiner prior to 
examination.  A complete history of the 
claimed disorder should be obtained from 
the veteran, including any post service 
intercurrent left shoulder injury.  All 
necessary tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
left shoulder disorder is related to the 
veteran's period of service or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 degree 
of probability).  A complete rationale 
for all opinions expressed should be set 
forth.  The examination report should 
indicate if the examiner reviewed the 
veteran's medical records.

5.  The RO should schedule the veteran 
for appropriate VA examination, e.g., 
peripheral nerve, cold injury, 
orthopedic, to determine the etiology of 
any frozen foot disorder found to be 
present.  The claims folder must be made 
available to the examiner prior to 
examination.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to render the 
following opinions:  

A) Does the veteran currently have 
any residuals of frozen feet?  

B) If so, is it at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed frozen feet 
residuals are related to his period 
of service (including the conditions 
described by the veteran), or is 
such a relationship unlikely (i.e., 
less than a 50-50 degree of 
probability).  A complete rationale 
for all opinions expressed should be 
set forth.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records. 

6.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the January 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


